Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Butscher on 6/16/2021.

The application has been amended as follows: 

For Claim 1, “A system comprising:” is amended to --A launch platform system comprising:--

For Claims 2-13, “The system comprising:” is amended to --The launch platform system comprising:--

For Claim 13, “A method for selectively adjusting a stiffness of a coupling interface between a first component and a second component, the method comprising:” is amended to --The 

For Claim 22, in line 1, “where the a support coupler” is amended to --where the support coupler--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
For Claim 1, there is no prior art nor reasons to modify any prior art to have a launch platform system that has an interface assembly that is configured to selectively adjust a stiffness of a coupling interface between a first and second component, the interface assembly have a support coupler secured to the first component, wherein the support coupler has a main body, a first arm, a second arm and a flange, the flange including a locking pin hole that is configured to selectively receive a locking pin, wherein the locking pin is selectively moveable between a retracted position in which the locking pin is out of the locking pin hole, and a deployed position in which the locking pin extends into the locking pin hole and a first portion of the first component and locks the interface assembly to the first component.  Claims 2-13 which depend upon Claim 1 are also allowable for the reason above.
For Claim 14, there is no prior art nor reasons to modify any prior art to have a method for selectively adjusting a stiffness of a coupling interface between a first component and a second component in a launch platform system comprising: securing a 
For Claim 20, it is allowable for the reasons above in addition to the other structural limitations. 
For Claim 21, there is no prior art nor reasons to modify any prior art to have an interface assembly providing selective adjustment of stiffness, comprising: a frame; a beam having a lug with a coupling hole; a support coupler having first and second distal ends secured via fasteners to the frame, and a main body with a coupling aperture coupled via a securing pin to the coupling hole in the beam lug, the support coupler including a flange extending upward from the main body and having a locking pin hole in which a locking pin is selectively inserted to secure the flange to the frame, wherein the locking pin is removed from the locking pin hole the support coupler has nominal stiffness that mitigates interface loads between the beam and the frame, and when the locking pin is inserted in the locking pin hole to secure the flange to the frame the support coupler selectively provides an increased stiffness exceeding the nominal stiffness.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        6/16/2021